Opinion by
Dallinger, J.
In accordance with stipulation of counsel atomizers, boxes, incense burners, and photo frames chiefly used in the household for utilitarian purposes were held dutiable at 40 percent under paragraph 339. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445, Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857), and Rice v. United States (T. D. 49373) cited. Mirrors similar to those the subject of Abstract 8950 were held dutiable at 50 percent under paragraph 230.